          IN THE UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF MONTANA
                  GREAT FALLS DIVISION

NEW YORK MARINE AND
GENERAL INSURANCE
COMPANY,                               CV-14-83-GF-BMM-JTJ
             Plaintiff,
vs.                                          ORDER
JUNKERMIER, CLARK,
CAMPANELLA, STEVENS, P.C.,
DRAGGIN’ Y CATTLE COMPANY,
INC., and ROGER and CARRIE
PETERS, individuals,

             Defendants.

JUNKERMIER, CLARK,
CAMPANELLA, STEVENS, P.C.,
DRAGGIN’ Y CATTLE COMPANY,
INC., and ROGER and CARRIE
PETERS, individuals,

             Counter-Plaintiffs,

vs.

NEW YORK MARINE AND
GENERAL INSURANCE
COMPANY,

             Counter-Defendant.



                                   1
                                      ORDER

      For the reasons stated in open court on December 5, 2018, the Court enters

the following Orders:

      IT IS ORDERED that non-party’s motion to quash subpoenas (Doc. 97) is

DENIED.

      IT IS ORDERED that Junkermier, Clark, Campanella, Stevens, P.C.’s

(“JCCS”) motion for a protective order (Doc. 99) is DENIED.

      IT IS ORDERED that JCCS’s motion for protective order re: Patrick

HagEstad’s deposition and motion to quash subpoena (Doc. 121) is DENIED.

      IT IS ORDERED that JCCS’s motion to compel discovery withheld by New

York Marine (“NYM”) (Doc. 174) is GRANTED.

      IT IS ORDERED that Defendant’s motion to require NYM to pay expert

fees (Doc. 177) is GRANTED, to the extent that NYM must pay for four (4) hours

of expert preparation time at the rate alleged in the motion.

      IT IS ORDERED that JCCS’s motion for judicial notice (Doc. 259) is

GRANTED.

      IT IS ORDERED that NYM’s motion to dismiss the first amended

counterclaim (Doc. 260) is held in abeyance until the Montana Supreme Court



                                          2
issues an opinion on the corresponding case and the Court resolves NYM’s claim

for a declaratory judgement.

       IT IS ORDERED that JCCS’s motion to certify question of law (Doc. 262)

is DENIED.

       IT IS ORDERED that NYM’s motion to continue trial dates and all pretrial

deadlines (Doc. 273) is GRANTED and an order reflecting the new deadlines and

trial date will be filed separately.



       DATED this 14th day of December, 2018.




                                        3
